Per Curiam.

The facts clearly indicate that the plaintiffs were tenants within the purview of the Federal Housing and Rent Act of 1947 and were therefore entitled to recover damages pursuant to section 205 thereof. (U. S. Code, tit. 50, Appendix, § 1895.) The 1949 amendment of said section (Housing and Rent Act of 1949, § 204, 81st Cong., 1st Sess., ch. 42, Pub. Law 31), which requires tenant to bring suit for damages thereunder, within thirty days after the date of the occurrence of the violation, cannot be given retroactive effect precluding the maintenance of this action which was instituted within the statutory limitation then in effect.
Under the established canons of statutory construction statutes are presumed to be prospective in operation, and will not be given retroactive effect as to antecedent rights in the absence of an unequivocal expression of such legislative intent, and the amended statute contains no provision which would furnish a basis for retroactive construction (Cf. Braunstein v. Schwartz, 189 Misc. 791, 793, and cases there cited).
The judgment and order should be reversed, with $30 costs, judgment directed for plaintiffs, and case remitted to court below for assessment of damages.
Pécora and Eder, JJ., concur; Heoht, J., dissents.
Judgment and order reversed, etc.